DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's amendment, filed 29 April 2022, is acknowledged.  Claims 2, 5-8, 10-12, 14, 19-20 and 22-24 have been cancelled.  No claims have been amended.  Claims 1, 3, 4, 9, 13, 15-18, and 21 are pending and under consideration.

Withdrawn Rejections/Objections
Applicant’s amendment canceling claim 14 has obviated the previous rejection of claim 14 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 9, 13, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US8153765 to Park et al. (“Park;” IDS) in view of the September 13, 2012 Study Status Record Version of NCT01084252, available at clinicaltrials.gov/ct2/history/NCT01084252, last visited 26 October 2021 (“NCT01084252 9/13/12 Update”; of record) and Zonder et al., Blood 120(3):552-559 (2012) (“Zonder”; of record), and as evidenced by “Isatuximab”, ChemIDplus, available at chem.nlm.nih.gov/chemidplus/rn/1461640-62-9, last visited 26 October 2021 (“ChemIDplus”; of record). 
The rejection of record regarding the teachings of Park in view of NCT01084252 and Zonder as evidenced by ChemIDplus set forth previously is incorporated here in full, along with the reasons why the claims are unpatentable over the teachings of the references.
As previously noted, ChemIDplus shows that “SAR650984” and “Hu38SB19” are both synonyms for the humanized anti-CD38 antibody “Isatuximab.  See “Synonyms”.
Applicant has canceled claim 14 but no other claim amendments have been made.  
Applicant argues in the Remarks filed 29 April 2022 that the disclosure of preclinical studies by Park are unpredictable of clinical safety and efficacy.  Remarks at 6.  In support, applicant cites Day et al., Cell 163:39-53 (2015; PTO-892).  Applicant notes that NCT01084252 does not teach the dose escalation claimed.  Remarks at 6.  Regarding Zonder, Applicant avers that Zonder does not remedy the deficiencies in the combination of Park and NCT01084252 because Zonder is directed to a phase I trial for a different antibody that is specific for a different cancer antigen.  Id at 6-7.  Lastly, Applicant argues that the combination does not teach treating RRMM at the recited dose as a single agent and that Zonder’s results show that RRMM patients treated with Zonder’s antibody did not respond when administered 10 mg/kg or 20 mg/kg of antibody once every two weeks, despite activity in a xenograft model at that dose level.  Id. at 7.
Applicant’s arguments have been fully considered in view of the teachings of the references and newly cited Day et al. but they are not convincing.  Applicant is in essence arguing that because there is unpredictability in the field of antibody cancer therapy that only clinical trial results showing safety and effectiveness would render the claimed invention unpatentable.  Respectfully, this is not the standard for patentability.  As the PTO is frequently reminded, the requirements for FDA approval and those of patentability are distinct.  In this case, while the Examiner acknowledges that there is unpredictability in the art, the combined teachings of the references establish the general working ranges for administering the same antibody, show that clinical trials for treating human patients with RRMM were underway before the effective filing date of the instant claims, and demonstrate that dose escalation using the doses and dose cycles claimed were routinely tested in the art to determine both maximum tolerated dose and to select an optimal dose and dosage cycle for therapy.  The record does not establish anything that was unusual about the development of isatuximab.  Lastly, it is again noted that NCT01084252 indicated that it was a dose escalation study, where, even though the dose was not reported, the timing of the dosing as every 2 weeks was taught.  
Accordingly, it is maintained that the rationale to apply the same type of phase 1 dose escalation study used for one humanized antibody of the same isotype that also targeted a molecule expressed on the surface of the multiple myeloma cells to a second antibody therapy in a preclinical trial design for treating the same disease in the same subset of patients is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143, whether considered as a simple substitution or improving a similar method in a similar way.  And given that dosage (dose amount and timing) were known results-effective variables, the ordinary artisan would also have predictably identified 10 to 20 mg/kg every two week as a safe, therapeutically effective dose for the hu38SB19/ SAR650984 anti-CD38 antibody of Park for use in treating patients with relapsed/refractory multiple myeloma as a single agent monotherapy.  Applicant is reminded that absolute predictability is not required, only a reasonable expectation of success.  And here, the references for the reasons of record provide an expectation of providing some therapeutic benefit in RRMM patients using isatuximab as a single agent therapy that was reasonable.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time the application was filed.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 4, 9, 13, 15-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, and 22 of US 8,153,765 to Park et al. (“Park;” IDS) in view of the September 13, 2012 Study Status Record Version of NCT01084252, available at clinicaltrials.gov/ct2/history/NCT01084252, last visited 26 October 2021 (“NCT01084252 9/13/12 Update”; of record) and Zonder et al., Blood 120(3):552-559 (2012) (“Zonder”; of record), and as evidenced by “Isatuximab”, ChemIDplus, available at chem.nlm.nih.gov/chemidplus/rn/1461640-62-9, last visited 26 October 2021 (“ChemIDplus”; of record). 
The rejection of record is incorporated here in full.  Applicant argues that the claims are patentably distinct over the issued claims for essentially the same reasons as discussed above in the rejection under 35 USC 103.  For the reasons note above, those arguments are not found convincing.  The rejection is accordingly maintained.  


Claims 1, 3, 4, 9, 13-18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least:     (a) claims 4-8 of US 8,633,301 to Lejeune et al. (IDS);      (b) claims 6-12 of US9,259,406 to Lejune et al. (IDS);      (c) claims 4-14 of US9,314,522 to Deckert et al. (IDS);     (d) claims 1-14 of US10,342,869 to Hann (of record);each in view of the September 13, 2012 Study Status Record Version of NCT01084252, available at clinicaltrials.gov/ct2/history/NCT01084252, last visited 26 October 2021 (“NCT01084252 9/13/12 Update”; of record) and Zonder et al., Blood 120(3):552-559 (2012) (“Zonder”; of record), and as evidenced by “Isatuximab”, ChemIDplus, available at chem.nlm.nih.gov/chemidplus/rn/1461640-62-9, last visited 26 October 2021 (“ChemIDplus”; of record). 
The rejection of record is incorporated here in full.  Applicant argues that the claims are patentably distinct over the issued claims for essentially the same reasons as discussed above in the rejection under 35 USC 103.  For the reasons note above, those arguments are not found convincing.  The rejection is accordingly maintained.  
Allowable Subject Matter 
No claim is allowed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643